DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 4-6, 8 and new claims 11-13 are pending and examined below. Claims 3 and 7 have been cancelled and claims 9-10 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 line 1 recites the limitation “the solid oxide fuel cell as claim in claim 3” which renders the meaning of the claim indefinite. Claim 3 has been cancelled and it is unclear if applicant intends claim 4 to be dependent on claim 1 or another claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh-2014 (cited in previous office action filed 07 June 2022) in view of Yan-2015 (cited in previous office action filed 07 June 2022).

Regarding claim 1,  Oh-2014 teaches a solid oxide fuel cell (Oh-2014, abstract, sections 1-4, Figs. 1-7, Table 1) comprising:
an anode includes a first oxide having electron conductivity (Oh-2014, section 1-3, Fig. 2, LSCr),
wherein the first oxide is perovskite type oxide expressed as a composition formula ABO3, wherein "A" of the composition formula includes Sr and La, wherein "B" of the composition formula includes at least Cr (Oh-2014, abstract,  La0.8Sr0.2CrO3),
wherein the anode forms an electrode bone structure with the first oxide and a second oxide havinq oxvgen ion conductivity (Oh-2014, sections 2-3, LSCr-YSZ),
wherein the bone structure contains no metallic component, the examiner notes that Oh-2014 does not teach a metallic component in the LSCr-YSZ bone structure, satisfying the limitation of the claim,
is spatially continuously formed (Oh-2014, section 3, Fig. 4)
and includes pores (Oh-2014, section 2, Fig. 4)
and catalysts (Oh-2014, section 3, deposited Pd, Pd/CeO2)
and wherein each of the catalysts is carried on a surface exposed to each of the pores (Oh-2014, section 3, deposited Pd, Pd/CeO2).
Oh-2014 however does not explicitly disclose wherein the solid oxide fuel cell comprising a support of which a main component is a metal and an anode supported by the support.
Yan-2015 teaches porous-metal supported solid oxide fuel cells (Yan-2015, abstract, section 1-4, Figs. 1-15, Tables 1-3), wherein the metal support (Yan-2015, section 2) is coated with a layer of LaCrO3 (Yan-2015, abstract, section 3), which allows for more robust, efficient, longer lasting solid oxide fuel cell (Yan-2015, section 1).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid oxide fuel cell of Oh-2014 incorporating the teaching of Yan-2015 wherein the solid oxide fuel cell comprising a support of which a main component is a metal and an anode supported by the support thereby improving the lifetime and operation of the solid oxide fuel cell.

Regarding claim 2, modified Oh-2014 discloses all of the limitations of claim 1 as set forth above and further teaches wherein there is not any significant decomposition of the anode materials (Oh-2014, section 3.1, Fig. 1) thereby improving the SOFC’s performance. Therefore it would be obvious to one of ordinary skill in the art that the SOFC of Oh-2014 satisfies the limitation wherein {an area of CrO3 / (the area of CrO3 and an area of the first oxide)} is 10 % or less, in a cross section of the anode in order to improve the SOFC operation.

Regarding claim 4, modified Oh-2014 further teaches wherein the cross sectional percentage of the first oxide is about 40%, of the second oxide is about 40% (Oh-2014, section 2, Fig. 4), and while not concerned with the cross sectional percentage of the pores, simple math would indicate it is about 20%, which fall within the claimed ranges of 20 % or more and 60 % or less, respectively.
Or in the alternative, the examiner notes that the claimed ranges of 20 % or more and 60 % or less is an extremely broad range. Oh-2014 further identifies the percentage of oxide and pores as result effective variables in improving the conductivity and performance of the SOFC (Oh-2014, sections 2-4). The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SOFC of modified Oh-2014 and optimize the area ratio of a total of the first oxide / a total of (the first oxide + the second oxide + the pore) in the cross section of the anode,
the area ratio of a total of the second oxide / the total of (the first oxide + the second oxide + the pore) in the cross section of the anode
and the area ratio of a total of the pore / the total of (the first oxide + the second oxide + the pore) in the cross section of the anode, respectively,
through routine experimentation wherein the area ratio of each is 20 % or more and 60 % or less, respectively, obtaining the expected result of improving the conductivity and performance of the SOFC.

Regarding claim 6, modified Oh-2014 teaches all of the limitations of claim 1 as set forth above and further teaches wherein the first oxide is a LaCrO3-based material (Oh-2014, abstract, sections 2-3, Sr-doped LaCrO3,  La0.8Sr0.2CrO3).

Regarding claim 8, modified Oh-2014 discloses all of the limitations of claim 1 as set forth above and additionally discloses wherein each of the catalysts includes a catalyst metal (Oh-2014, section 3, deposited Pd, Pd/CeO2)
and a third oxide having oxygen ion conductivity (Oh-2014, section 3, deposited Pd, Pd/CeO2).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh-2014 (cited in previous office action filed 07 June 2022) in view of Yan-2015 (cited in previous office action filed 07 June 2022), as applied to claim 1 above, and in further view of Shibata WO2019159276A1 (cited in IDS filed 18 August 2022; using the machine English translation provided).

Regarding claim 5, modified Oh-2014 discloses all of the limitations of claim 1 as set forth above and additionally discloses the anode it porous (Oh-2014, sections 2-3) and the support is porous (Yan-2015, section 2; see claim 1 above), but does not explicitly disclose the SOFC further comprising a mixed layer interposed between the support and the anode, the mixed layer has a structure in which a metallic material and a ceramic material are mixed, wherein a porosity in the support, a porosity in the mixed layer, and a porosity in the anode have a relationship of the porosity in the support > the porosity in the mixed layer > the porosity in the anode.
Shibata teaches a solid oxide fuel cell (Shibata, pp. 1-8, Figs. 1-15) comprising a porous metal support (Shibata, p.2 lines 24-27, p. 4 lines 21-22, Figs. 5, 8-9, 11, 13-15, metal support 60), a porous oxide layer comprising a perovskite with no metallic component (Shibata, p. lines , Fig. 5, layer 51) and includes pores and catalysts, and wherein each of the catalysts is carried on a surface exposed to each of the pores (Shibata, p. 6, lines 35-46). Shibata also teaches the SOFC further comprising a mixed layer interposed between the support and the anode (Shibata, p. 3 lines 2-4, Fig. 5, layer 52), the mixed layer has a structure in which a metallic material and a ceramic material are mixed (Shibata, p. 3 lines 6-9, Fig. 5, layer 52, 210 ceramic particles, 220 metal particles) improving the structural integrity of the anode (Shibata, p. lines 15-20).
Shibata additionally teaches wherein a porosity in the support, a porosity in the mixed layer, and a porosity in the anode have a relationship of the porosity in the support > the porosity in the mixed layer > the porosity in the anode (Shibata, p. 6 lines 33-40) in order to improve the gas diffusibility (Shibata, p. 6 lines 35-36) and ion conductivity (Shibata, p. 6 lines 38-40).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the SOFC of modified Oh-2014 wherein the SOFC further comprising a mixed layer interposed between the support and the anode, the mixed layer has a structure in which a metallic material and a ceramic material are mixed, in order to improve the structural integrity and lifetime of the SOFC, and wherein a porosity in the support, a porosity in the mixed layer, and a porosity in the anode have a relationship of the porosity in the support > the porosity in the mixed layer > the porosity in the anode thereby improving the efficient operation of the SOFC.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh-2014 (cited in previous office action filed 07 June 2022) in view of Yan-2015 (cited in previous office action filed 07 June 2022), as applied to claim 1 above, and in further view of Fan, W., et al. "Improved properties of scandia and yttria co-doped zirconia as a potential thermal barrier material for high temperature applications." Journal of the European Ceramic Society 38.13 (2018): 4502-4511 (hereafter referred to as Fan-2018).

Regarding claim 11, modified Oh-2014 discloses all the limitations of claim 1 as set forth above, and also discloses wherein the second oxide is yttria stabilized zirconium oxide (Oh-2014, sections 2-3, LSCr-YSZ) but does not explicitly disclose wherein the second oxide is scandia yttria stabilized zirconium oxide.
Fan-2018 considered analogous art to the claimed invention as it is reasonably pertinent to the problem of materials which can withstand the thermals shock and having a higher oxygen ion conductivity (Instant, [0004], [0017]; Fan-2018, sections 1 and 2.5). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Fan-2018 discloses that YSZ and ScYSZ are thermally and ion conductive materials (Fan-2018, sections 1-2) and further discloses ScYSZ has more oxygen defects (Fan-2018, sections 2.5 and 3), thereby improving the ion conductivity, and ScYSZ has better phase stability which can reduce mismatch of TEC and improve the structural stability of the material (Fan-2018, section 3).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify the SOFC of modified Oh-2014 wherein the second oxide is scandia yttria stabilized zirconium oxide improving both the thermal and ion conductive properties of the SOFC.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh-2014 (cited in previous office action filed 07 June 2022) in view of Yan-2015 (cited in previous office action filed 07 June 2022), as applied to claim 1 above, and in further view of Gupta, Sapna, Manoj K. Mahapatra, and Prabhakar Singh. "Lanthanum chromite based perovskites for oxygen transport membrane." Materials Science and Engineering: R: Reports 90 (2015): 1-36 (hereafter referred to as Gupta-2015).

Regarding claim 12, modified Oh-2014 teaches all of the limitations of claim 1 as set forth above and further teaches wherein "A" of the composition formula is La and wherein "B" of the composition formula is Cr. Modified Oh-2014 however does not explicitly teach wherein "B" of the composition formula is Cr and Ti.
Gupta-2015 is directed toward perovskite oxides, such as LaCrO3-based materials, for use in SOFC anodes (Gupta-2015, sections 1-6, Figs. 1-33, Tables 1-7). Gupta-2015 discloses LaCrO3-based materials are well known art effective materials for use in SOFCs (Gupta-2015, sections 1 and 4). Gupta-2015 also discloses transition metals (Mn, Co, Fe, Ni, Ti, Cu, and Al) are considered for B-site dopants in order to maintain thermal and crystal structure stability, and to further increase the electrical conductivity (Gupta-2015, section 4) and specifically teach LaCr0.9Ti0.1O3−δ which improves the electrical conductivity (Gupta-2015, section 4.3.2).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gupta-2015 with the SOFC of modified Oh-2014 wherein "A" of the composition formula is La, wherein "B" of the composition formula is Cr and Ti thereby improving the operation of the SOFC.

Regarding claim 13, modified Oh-2014 teaches all of the limitations of claim 12 as set forth above and also teaches wherein there is not any significant decomposition of the anode materials (Oh-2014, section 3.1, Fig. 1) thereby improving the SOFC’s performance. Therefore it would be obvious to one of ordinary skill in the art that the SOFC of Oh-2014 satisfies the limitation wherein {an area of CrO3 / (the area of CrO3 and an area of the first oxide)} is 5 % or less, in a cross section of the anode in order to improve the SOFC operation.
In the alternative, Gupta-2015 teaches decomposition of B-site doped LaCrO3, such as Fe, Co and Mn B-site doped LaCrO3 (Gupta-2015, section 4.8.1.2), but teaches Ti-doped LaCrO3 is stable (Gupta-2015, section 4.3.2) and is silent on its decomposition. Therefore it would be obvious to one of ordinary skill in the art that the SOFC of modified Oh-2014, as set forth above in claim 12, wherein {an area of CrO3 / (the area of CrO3 and an area of the first oxide)} is about 0%, satisfying the claimed range of 5 % or less, in a cross section of the anode, forming a stable SOFC.

Response to Arguments
Applicant’s arguments, see p. 5, filed 07 September 2022, with respect to the 112(b) rejection of claims 3-4 and 7-8 have been respectively considered and are persuasive. The 112(b) rejection of claims 3-4 and 7-8 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant’s arguments with respect to claim(s) 1-3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 07 September 2022 have been fully considered but they are not persuasive. 
Applicant argues

“These rejections are overcome in view of the following. Yan and Fabbri [sic], even assuming arguendo that it were proper to combine these references with Oh [sic], do not cure the deficiencies of Oh.”

however applicant has not set forth what deficiencies, if any, they believe exist in the prior art reference Oh-2014.

The double patenting rejections are maintained as there is no approved terminal disclaimer filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao, Zhan, et al. "A perspective on low-temperature solid oxide fuel cells." Energy & Environmental Science 9.5 (2016): 1602-1644 (discloses metal oxide SOFCs)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728